                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 RICHIE WILSON                                                 CIVIL ACTION

 VERSUS                                                        NO. 18-13952

 FLORIDA MARINE                                                SECTION M (3)
 TRANSPORTERS, LLC AND
 WARREN PAVING, INC.


                                     ORDER & REASONS

        Before the Court is a motion by third-party defendant Florida Marine, LLC (“Florida

Marine”) for summary judgment dismissing the claims for defense and indemnity brought

against it by third-party plaintiff Warren Paving, Inc. (“Warren Paving”).1 Warren Paving

responds in opposition2 and both parties submit replies in further support of their respective

positions.3 Having considered the parties’ memoranda, the record, and the applicable law, the

Court finds that Florida Marine’s potential defense-and-indemnity obligation to Warren Paving

cannot be determined at this juncture.

I.     BACKGROUND

       This matter concerns a maritime personal injury, and the motion before the Court relates

to an indemnity provision contained in a fully-found charter agreement between two parties

defending claims arising from the underlying accident. On July 1, 2018, Warren Paving, LLC

(“Warren Paving”) and Florida Marine, LLC (“Florida Marine”) entered into a fully-found

charter agreement with a one-year term under which Warren Paving, the “Charterer,” would hire

vessels from Florida Marine, the “Owner,” on a fully-found basis according to the terms and


       1
         R. Doc. 51.
       2
         R. Doc. 56.
       3
         R. Docs. 66 & 69.
conditions set forth in the contract.4          The charter party includes the following indemnity

provision:

        INDEMNITY: Owner agrees to indemnify, defend (including the payment of all
        reasonable attorneys’ fees, expert witness fees and litigation expenses regardless
        of type) and hold harmless (collectively, “Indemnify”) Charterer … from any and
        all losses, liens, claims, damages, expense, injury, liability, demands, fines,
        penalties or causes of action (collectively, “Claims”) asserted against [Charterer]
        by any person, … including, but not limited to, Owner’s employees for personal
        injury or death … arising from or relating to the condition or operation of the
        Vessel, regardless of whether covered by the insurance Owner is required to
        maintain under this Agreement.5

“Vessel” is defined as the M/V Judith Ellen, M/V Samuel J, and M/V Capt WD Nunley, together

with all of their appurtenances, equipment, and accessories.6 The choice-of-law clause specifies

that the “[a]greement shall be governed by the general maritime laws of the United States and, to

the extent not inconsistent therewith, the laws of the State of Louisiana, as applicable.”7

        On November 14, 2018, Richie Wilson, a deckhand employed by PBC Management,

LLC (“PBC”), was assigned to the crew of the Samuel J, which was working pursuant to the

charter party at Warren Paving’s Slats Lucas Quarry loading dock on the Cumberland River near

Salem, Kentucky.8       The quarry’s loading dock uses horizontal wire cables to move barges up

and down the river in front of the facility.9         A Warren Paving employee operates the cable

system.10 At the time of the accident, the Samuel J was positioned astern of a rock hopper barge.

Wilson was instructed to go onto the barge to help a Warren Paving employee free one of the

barge positioning cables.11 Wilson alleges that he was injured when the barge positioning


        4
            A “fully-found charter” is one in which the vessel owner mans, maintains, operates, navigates, and
supplies the vessel. R. Doc. 51-2 at 2.
         5
           Id. at 5-6.
         6
           Id. at 1.
         7
           Id. at 7.
         8
           R. Doc. 16 at 2-3.
         9
           Id. at 3.
         10
            Id. at 6.
         11
            Id. at 3.

                                                      2
system’s wire cable violently struck him on the left shoulder causing him to fall twelve feet

down onto the inside bottom of the barge.12       Wilson filed this suit seeking damages for his

injuries against Florida Marine Transporters, LLC (“FMT”), Warren Paving, PBC, and FMT

Industries, LLC.13         With respect to Warren Paving, Wilson alleges that Warren Paving’s

employee was negligent in his operation of the barge positioning cables, which was a proximate

cause of the accident.14 Wilson also alleges that his injuries were caused by the negligence of

PBS and FMT and the unseaworthiness of the Samuel J.15 Warren Paving filed a third-party

complaint against Florida Marine seeking defense and indemnity under the terms of the charter

party.16

II.        PENDING MOTION

           Florida Marine filed the instant motion for summary judgment seeking dismissal of

Warren Paving’s defense-and-indemnity claim arguing that Wilson’s claim against Warren

Paving is not covered by the defense-and-indemnity agreement.17 Specifically, Florida Marine

contends that the indemnity clause is not triggered because Wilson alleges that Warren Paving’s

employee was negligent in his operation of the barge positioning system, which Florida Marine

argues does not stem from the operation or condition of the Samuel J.18 Florida Marine also

argues that it did not agree to defend and indemnify Warren Paving for its own negligence.19

           Warren Paving argues that Florida Marine’s motion is premature because there has been

no adjudication of its alleged negligence.20 Warren Paving reviews evidence obtained through


           12
              Id. at 4.
           13
              Id. at 1-2.
           14
              Id. at 6-7.
           15
              Id. at 4-6.
           16
              R. Docs. 27 & 64.
           17
              R. Doc. 51.
           18
              Id. at 7-11.
           19
              Id. at 11-14.
           20
              R. Doc. 56 at 1.

                                                  3
discovery, arguing there is no proof that its negligence, or that of any of its employees, caused or

contributed to the accident.21 Rather, Warren Paving contends that the accident was caused by

the improper operation of the Samuel J.22 Warren Paving also argues that the applicability of the

indemnity clause cannot be determined until there has been an adjudication on the merits of

Wilson’s case, particularly, with respect to liability.23

III.    LAW & ANALYSIS

        A.       Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c)

mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which the party will bear the burden of proof at trial.” Id. A

party moving for summary judgment bears the initial burden of demonstrating the basis for

summary judgment and identifying those portions of the record, discovery, and any affidavits

supporting the conclusion that there is no genuine issue of material fact. Id. at 323. If the

moving party meets that burden, then the nonmoving party must use evidence cognizable under

Rule 56 to demonstrate the existence of a genuine issue of material fact. Id. at 324.




        21
           Id. at 2-12 & 17-19.
        22
           Id.
        23
           Id. at 13-17.

                                                   4
       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party.     See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996).           The

substantive law identifies which facts are material. Id. Material facts are not genuinely disputed

when a rational trier of fact could not find for the nonmoving party upon a review of the record

taken as a whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986); Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50;

Hopper v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a

court may not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v.

Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court

must assess the evidence, review the facts, and draw any appropriate inferences based on the

evidence in the light most favorable to the party opposing summary judgment. See Tolan v.

Cotton, 572 U.S. 650, 656 (2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir.

2001). Yet, a court only draws reasonable inferences in favor of the nonmovant “when there is

an actual controversy, that is, when both parties have submitted evidence of contradictory facts.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625

(5th Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant



                                                5
will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      Maritime Defense & Indemnity Clause

       It is undisputed that the charter party at issue is a maritime contract, and as such, general

maritime law applies. Angelina Cas. Co. v. Exxon Corp., 876 F.2d 40, 41 (5th Cir. 1989) (a

charter party “is unquestionably a maritime contract”). It follows then that an indemnity clause

in a charter party is interpreted according to federal maritime law. Lirette v. Popich Bros. Water

Transp., Inc., 699 F.2d 725, 728 n.11 (5th Cir. 1983) (citations omitted). A maritime contract is

read as a whole, and a court does not “look beyond the written language of the contract to

determine the intent of the parties unless the disputed language is ambiguous.” Fontenot v. Mesa

Petroleum Co., 791 F.2d 1207, 1214 (5th Cir. 1986) (citations omitted).

       “Indemnity agreements are to be strictly construed.” Smith v. Tenneco Oil Co., 803 F.2d

1386, 1388 (5th Cir. 1986) (citation omitted). Words of indemnification contained in a maritime

contract “are given their plain meaning unless the provision is ambiguous.” Lirette, 699 F.2d at

728 n.11 (citing Corbitt v. Diamond M Drilling, 654 F.2d 329, 332 (5th Cir. 1981)). In Corbitt,

the Fifth Circuit explained:

       A contract of indemnity should be construed to cover all losses, damages, or
       liabilities which reasonably appear to have been within the contemplation of the
       parties, but it should not be read to impose liability for those losses or liabilities
       which are neither expressly within its terms nor of such a character that it can be
       reasonably inferred that the parties intended to include them within the indemnity
       coverage. Thus, for example, it is widely held that a contract of indemnity will
       not afford protection to an indemnitee against the consequences of his own
       negligent act unless the contract clearly expresses such an obligation in

                                                 6
       unequivocal terms. A contract to indemnify another for his own negligence
       imposes an extraordinary obligation. Thus[,] an indemnitor is entitled to express
       notice that under his agreement, and through no fault of his own, he may be called
       upon to pay damages caused solely by the negligence of his indemnitee. For the
       same reasons express notice is required where a party seeks to shift his
       contractual liability to indemnify a third party.

654 F.2d at 333 (internal citations omitted). As such, “[a]n indemnification of ‘any and all

claims’ will not include the negligence of the indemnitee.” Seal Offshore, Inc. v. Am. Standard,

Inc., 736 F.2d 1078, 1081 (5th Cir. 1984).

       However, indemnity agreements containing language such as “arising out of” or “arising

from or relating to” should be read broadly so that the indemnity obligation “encompass[es] all

activities reasonably incident or anticipated by the principal activity of the contract.” Fontenot,

791 F.2d at 1214.     “It is only when the alleged indemnitor’s contractual performance is

completely independent of another party’s negligent act that caused damage that [courts] apply a

limitation to this general rule.” Int’l Marine, L.L.C. v. Integrity Fisheries, Inc., 860 F.3d 754,

761 (5th Cir. 2017) (emphasis in original) (citing Maraton Pipe Line Co. v. M/V Sea Level II,

806 F.2d 585, 591 (5th Cir. 1986)).

       Florida Marine argues for the application of an “eight-corners rule” to the evaluation of

its liability under the indemnity clause. Simply put, Florida Marine contends that Wilson’s

complaint alleges that Warren Paving was negligent in operating the barge positioning system,

and thus coverage under the indemnity clause is not triggered because (1) Warren Paving’s

alleged conduct does not involve the condition or operation of the Samuel J, and (2) the

indemnity clause does not expressly cover Warren Paving for its own negligence in unequivocal

terms. Therefore, Florida Marine contends that, when the allegations of the complaint are read in

conjunction with the indemnity clause, it has no obligation to defend and indemnify Warren

Paving with respect to Wilson’s claims.

                                                7
       Generally, an indemnitee does not have a cause of action against the indemnitor for

indemnity until there is a determination of liability. Hercules, Inc. v. Stevens Shipping Co., 698

F.2d 726, 733 (5th Cir. 1983). In this case, the defendants’ respective liabilities, if any, for

Wilson’s accident and injuries have not yet been determined. On the pleadings alone, the Court

cannot now determine whether Wilson’s accident and injuries arose from the operation or

condition of the Samuel J, or if, and to what extent, any negligence on Warren Paving’s part

contributed to the accident. Consequently, at this stage of the litigation, the Court is not in a

position to adjudicate whether Florida Marine will or will not owe Warren Paving defense and

indemnity under the indemnity clause for Wilson’s claims.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Florida Marine’s motion for summary judgment (R. Doc. 51) is

DENIED.



       New Orleans, Louisiana, this 27th day of September, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
